-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Randy Schoen on May 21, 2021.

The application has been amended as follows: 

1.    (Currently Amended) An antenna, comprising: 
a ground plane; 
a fractal rectangular reactive impedance surface (FR-RIS) disposed over and separate from the ground plane, 
wherein the FR-RIS comprises a plurality of fractal rectangular (FR) patches including a plurality of inner FR patches surrounded by a plurality of outer FR patches, wherein the plurality of outer FR patches are distributed along an outer edge of the FR-RIS, 
wherein each of the plurality of comprises patch and each of the plurality of comprises of the outer FR patch and not repeated along at least one side of the outer FR patch, the at least one side of the outer FR patch defining a portion of the outer edge of the FR-RIS, 
wherein the fractal rectangular pattern along one side of one of the plurality of FR patches matches with the fractal rectangular pattern along an adjacent side of an adjacent FR patch of the plurality of FR patches with the fractal rectangular patterns of the adjacent sides interdigitated; and
a planar antenna disposed over and separate from the FR-RIS.
2.    (Currently Amended) The antenna of claim 1, wherein the fractal rectangular pattern comprises a rectangular tab extending outward from each side of each of the plurality of each of the plurality of
3.    (Currently Amended) The antenna of claim 1, wherein the FR-RIS comprises a gap between a gap distance between the adjacent FR patches is substantially constant.
4.    (Currently Amended) The antenna of claim 3, wherein a capacitance of the FR-RIS is based at least in part upon a length of the outer edge of each of the plurality of FR patches.
5.    (Previously Presented) The antenna of claim 1, wherein the FR-RIS comprises a substrate disposed between the planar antenna and the plurality of FR patches.
6.    (Previously Presented) The antenna of claim 5, wherein the planar antenna is coupled to a feeding line that passes through the plurality of FR patches and the 
7.    (Original) The antenna of claim 6, wherein the feeding line is a coaxial feeding line.
8.    (Previously Presented) The antenna of claim 1, wherein the plurality of FR patches are disposed on a first side of a substrate, and the ground plane is disposed on a second side of the substrate opposite the plurality of FR patches.
9.    (Original) The antenna of claim 8, wherein an inductance of the FR-RIS is based at least in part upon a distance between the ground plane and the plurality of FR patches.
10.    (Original) The antenna of claim 9, wherein the inductance of the FR-RIS is further based upon a shape of the FR patches.
11.    (Previously Presented) The antenna of claim 1, wherein the planar antenna is a patch antenna.
12.    (Original)    The antenna of claim 11, wherein the patch antenna comprises a slot.
13.    (Original)    The antenna of claim 12, wherein the slot is rotated with respect to the patch antenna.
14.    (Currently Amended) The antenna of claim 13, wherein the slot is rotated at an angle of 45 degrees with respect to the outer edges of the plurality of FR patches.
15.    (Currently Amended) The antenna of claim 1, wherein the 
16.    (Original)    The antenna of claim 15, wherein the rectangular shape is a square.
17.    (Currently Amended) The antenna of claim 15, wherein each of the plurality of are trimmed along the at least one side defining the portion of the outer edge of the FR-RIS to provide the rectangular shape.
wherein an outer edge of the patch antenna is substantially parallel with the outer edge of the FR-RIS.
19. (Original) The antenna of claim 18, wherein the patch antenna is smaller than the FR-RIS.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the previously cited rejections of claims 18 and 19 under 35 U.S.C. 112(b), claim 18 has been amended to recite “wherein an outer edge of the patch antenna is substantially parallel with the outer edge of the FR-RIS,” in order to more clearly define the invention.
Regarding the previously cited rejections under 35 U.S.C. 103, the Examiner disagrees with the Applicant’s remarks that the EGB structure of Ando is not separate from the ground plane. In particular, the Applicant remarks that the EGB structure is electrically connected from the ground plane by inductor elements 106. The Examiner contends that the EGB structure (102, Fig. 7) is still separated from the ground plane (101, Fig. 7) by dielectric layer (108, Fig. 7), and therefore may still be interpreted as physically “separate” even if there are points of electrical connectivity.
However, the Examiner does find the Applicant’s arguments that modifying the outer edges of the outer FR patches of Ando such that the fractal rectangular pattern is not repeated along at least one side, the at least one side of the outer FR patch defining a portion of the outer edge of the FR-RIS would not be obvious to one of ordinary skill in the art because it would alter .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        




/JENNIFER F HU/Examiner, Art Unit 2845